Citation Nr: 1612500	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for esophageal adenocarcinoma, to include as due to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1963 to September 1967, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.  

The Board notes that in his substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in October 2014, but failed to report.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

This case was previously before the Board in February 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Esophageal adenocarcinoma is not etiologically related to the Veteran's active service and is not a disability presumed to be related to exposure to herbicides.  


CONCLUSION OF LAW

Esophageal adenocarcinoma was not incurred in or aggravated by active service, and the incurrence or aggravation of esophageal adenocarcinoma during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). However, esophageal adenocarcinoma is not a disability presumed to be related to exposure to herbicides.  

When there is an approximate balance of positive/negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that his esophageal adenocarcinoma is related to herbicide exposure sustained while serving in the Republic of Vietnam.  He reports that several other men in his unit, several of whom shared a tent with him while serving in the Republic of Vietnam, have also developed esophageal adenocarcinoma.  Review of the record shows that he had service in the Republic of Vietnam from September 1965 to October 1966, and thus he is presumed to have been exposed to herbicides during active service.  

The Board notes that esophageal adenocarcinoma is not a disability which is presumed to be related to exposure to herbicides.  Therefore, presumptive service connection is not applicable in this case.  However, that does not preclude the Board from considering whether the Veteran's esophageal adenocarcinoma is directly related to his active service, to include his exposure to herbicides.  

STRs are silent for complaints of, or treatment for, symptoms which could be associated with a diagnosis of esophageal adenocarcinoma while the Veteran was in active service.  Further, he was not diagnosed with esophageal adenocarcinoma during active service.  Indeed, at the August 1967 separation examination, his mouth and throat were noted to be clinically normal upon examination.  

Review of the post-service medical evidence of record shows that in August 2007 the Veteran was seen for a thoracic surgical consultation after he was found to have an invasive adenocarcinoma at 28 centimeters in the setting of long-segment Barrett's esophagus on routine endoscopy.  It was noted that the Veteran's symptoms at that time consisted of reflux, for which he took medication.  It was noted that the Veteran was a former smoker, having smoked two packs per day for approximately 10 years, but that he had quit smoking in 1976.  Computerized tomography (CT) scan showed no evidence of pulmonary metastatic disease, and there were no other lymph nodes noted.  In September 2007, the Veteran underwent a transhiatal esophagectomy with feeding jejunostomy.  Following the removal of the adenocarcinoma, the Veteran did not receive chemotherapy or radiation treatment for his esophageal adenocarcinoma.  

At an April 2008 VA examination, the Veteran again reported his belief that his esophageal adenocarcinoma was related to his in-service exposure to herbicides and reported that several men who served with him in the Republic of Vietnam had been diagnosed with the same disability.  The examiner confirmed the diagnosis of esophageal adenocarcinoma and noted that it may be related to his exposure to chemicals while serving in the Republic of Vietnam.  A rationale was not provided.  

The April 2008 VA opinion is inadequate.  The examiner specifically noted that the Veteran's esophageal adenocarcinoma "may" be related to chemical exposure while serving in the Republic of Vietnam.  However, the Board notes that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124 (1998).  Further, the examiner did not provide a rationale for the conclusion reached.  As the opinion is not adequate, it cannot serve as the basis of a grant of entitlement to service connection.  

In October 2015, the Veteran's claims file was returned to the VA Medical Center for review and an addendum opinion.  At that time, the examiner reviewed the claims file and medical records and opined that it was less likely as not that the Veteran's esophageal adenocarcinoma was related to his active service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  The examiner explained that the Veteran had many known risk factors for esophageal carcinoma such as gender, age, race, Barrett's esophagus, and tobacco use and that there was evidence that smoking could increase the incidence of Barrett's esophagus and that Barrett's esophagus was uncommon in patients younger than 50 years old.  The examiner also noted that a number of recent studies had shown that the risk of progression of Barrett's esophagus to adenocarcinoma increased with cigarette exposure across all levels of exposure.  The examiner further noted that, while the Veteran had ultimately quit smoking, he also may have been exposed to second-hand smoke while working in restaurants for many years.  The examiner also noted that the Institute of Medicine had been unable to find a link between Agent Orange exposure and the development of esophageal adenocarcinoma.  Further, the examiner cited to a study of Nebraska farm workers in which there was no relationship found between the exposure to herbicides and the development of esophageal adenocarcinoma.  The examiner cited to numerous medical studies which supported the conclusion reached and the rationale provided.

The October 2015 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of esophageal adenocarcinoma to his active service, to include herbicide exposure presumed to have occurred during such.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

The Board acknowledges the Veteran's argument that his esophageal adenocarcinoma is likely related to his exposure to herbicides, as was evidenced by the fact that several other members of his unit had been diagnosed with the same disability.  While the Board does find it to be somewhat of a statistical anomaly that several service members who served together were all diagnosed with the same type of cancer, it simply is not a sufficient basis upon which to grant entitlement to service connection.  The question currently before the Board is medical in nature, and an opinion provided by someone with sufficient medical expertise is required.  Further, there is no medical evidence of record regarding the other service members and their diagnoses of esophageal adenocarcinoma, to include potential causes.  Therefore, the Board does not find the Veteran's argument to be persuasive.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Entitlement to service connection for esophageal adenocarcinoma, to include as due to in-service exposure to herbicides, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for esophageal adenocarcinoma, to include as due to in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


